Citation Nr: 1710440	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  12-25 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a back disability, to include ankylosing spondylitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1978 to July 1981. 

This matter comes the Board of Veterans' Appeals (Board) from a March 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

This claim was previously before the Board in November 2014, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining a medical opinion.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran testified at a hearing before the Board in May 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).


FINDING OF FACT

A back disability was not manifested during active service, and is not causally or etiologically related to service.  



CONCLUSION OF LAW

The criteria for entitlement to service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
  
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
  
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).
In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).
  
It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

The Veteran asserts entitlement to service connection.  Specifically he states that he has been diagnosed with a back disability that is related to service.  The Veteran does not identify any particular injury or event in service that may have led to his current back disability, but states that it is etiologically related to his active service experience.  

The Veteran has been diagnosed with ankylosing spondylitis and as such meets the first criteria for service connection.  The remaining questions are whether there is evidence of an in service occurrence of an injury or disease and competent evidence of a nexus between the current disability and the in-service disease or injury.  

A review of the Veteran's service treatment records do not identify and any complaints or treatment for a back disability in service.  There are actually very few complaints of poor health in service.  There is a Report of Medical History from March 1981 that was signed and completed by the Veteran and he stated that he was in good health and had no current complaints or problems.  There is a Report of Medical Examination from April 1981 that evaluated him as clinically normal.  As such, there is no evidence that identifies any injuries, complaints, or diagnosis of a back injury in service.  

A review of the Veteran's post service treatment includes a report from Dr. Z dated April 1999 stating that the Veteran had back symptoms for 3 to 5 year prior to being diagnosed with a back disability.  However, Dr. Z does not link the Veteran's diagnosis to his active military nor does Dr. Z provide an etiology of the Veteran's back disability.  

The Veteran underwent a VA examination in March 2015.  The examiner clinically evaluated the Veteran and concluded that his current back disability was less likely than not related to the Veteran's active military service.  The examiner based this conclusion on the fact that the Veteran was not diagnosed with a back disability for many years after service, almost 10 years after service discharge.  

The Veteran testified at a Board hearing in May 2014.  At the hearing he stated that he was diagnosed 15 to 20 years ago, but was not diagnosed in service.  He stated that his back pain began after service, and that for many years after service he had employment where he had to use his body.   

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although lay observers are competent to give evidence about what they experience, they are not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  As such, the Veteran is capable of reporting diagnosis and back pain, but he is not able to provide an etiology as to his current disability, nor is he able to draw conclusions or form opinions as to any pathology of his ankylosing spondylitis to any incident in service.

The Board also considered whether service connection was warranted on a theory of continuity of symptomatology.  The Veteran has alleged that he has had pain shortly after service discharge, even though he was formally diagnosed more than 9 years later.  The Veteran is competent to report symptoms like pain; the Board does not find the report of continued pain supported by the evidence of record.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As noted above, there are no complaints in service of back pain or treatment for back pain.  Furthermore the record reflects objective findings that do not support the contention of continued pain.  The first post service indication of treatment for back pain, according to the Veteran was in 1990's (nearly 9 years after service).  In summary, the negative findings in the Veteran's service treatment notes, along with the gap in the treatment show that the Veteran's assertion of continuity of symptomatology is not supported by the evidence, and a grant of service connection on this basis is not warranted.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board does not doubt the Veteran is sincere in his belief that his back disability is related to his service.  While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection may be granted, there is no evidence of a nexus between the Veteran's current disability and an in-service event or injury. 

The Board has also considered the benefit of the doubt rule in this case, but as the preponderance of the evidence is against the claim, the evidence is not in equipoise, and there is no basis to apply it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for a back disability, to include ankylosing spondylitis is denied.


Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
VA's duty to notify has been satisfied through a notice letter dated August 2010that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2016).   

The Veteran was provided a VA examination in March 2015 which is adequate for the purposes of determining service connection as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by an April 2015 supplemental statement of the case.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for a back disability is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


